DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites "the machine learning" for the first time, and it raises lack of antecedent basis. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 9,986,521, “Xiao”) in view of Pu (US 2017/0054538).
Examiner’s note: in what follows, references are drawn to Xiao unless otherwise mentioned.
Xiao discloses “Systems and Methods for Detecting a Primary Synchronization Signal in a Wireless Communication System” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method for detecting a synchronized primary synchronization signal (PSS) sequence in a wireless network, the method comprising: 
receiving, by a device, a synchronization signal ([Col. 10; lines 50-53 and Fig. 4] “User equipment 300 may execute process 400 by receiving, at a receiver, a signal from a transmitter wherein the signal includes a received synchronization signal (402).”) including a PSS sequence ([Col. 11; lines 7-8 and Fig. 4] “a received signal may include a primary synchronization signal”); 
determining, by the device, a plurality of peak correlation values by correlating a plurality of predefined PSS sequences with time-shifted variants of the received synchronization signal ([Col. 11; lines 20-23 and Fig. 4] “User equipment 300 computes the cross-correlation between the received signal ym[n] and each of the plurality of candidate synchronization signals dp[n] to obtain the plurality of correlation signals cm,p[n].”, [Col. 11; lines 15-20 and Fig. 4] “the time coordinate of the correlation signal corresponds to a temporal offset between the signals ym[n] and dp[n], and the amplitude of the correlation signal corresponds to a similarity between the m[n] and a version of dp[n] shifted by the temporal offset.”, and [Col. 7; lines 4-6] “The cross-correlation is a measure of the similarity of two signals as a function of a time offset n applied between the two signals.”); and 
detecting, by the device, the synchronized PSS sequence from the plurality of predefined PSS sequences by analyzing the plurality of peak correlation values ([Col. 11; lines 34-36 and Fig. 4] “To select a candidate correlation signal, user equipment 300 may evaluate each of the plurality of correlation signals for a correlation score Sp”).
It is noted that while disclosing detecting a PSS, Xiao does not specifically teach about one of recited correlation techniques. It, however, had been known before the effective filing date as shown by Pu as follows;
using at least one of probability detection values ([Pu, 0042] “PSS candidates having high cross-correlation values may indicate a high probability/likelihood that a proximate cell is transmitting the associated PSS sequence”), a sliding window method, weight assignments, and a rewarding-based method (These alternatives are not examined.).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xiao's features by using the features of Pu in order to achieve fast detection of reference signals with accuracy such that “a UE may need to identify timing boundaries within a downlink signal received from a cell, such as e.g. radio frame and half-frame boundaries, in order to properly define the timing schedule to be used” [Pu, 0025]. 

Regarding claim 20, it is a device claim corresponding to the method claim 1 except “a memory” (Fig. 3; 340 “Memory”), “at least one processor operably coupled to the memory” (See Fig. 3 for 350 “Processor” and buses), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

With respect to dependent claims:
Regarding claim 2, the method of claim 1, wherein the device is at least one of a user equipment (UE) and a base station (BS) ([Col. 10; lines 50-53 and Fig. 4] “User equipment 300 may execute process 400 by receiving, at a receiver, a signal from a transmitter wherein the signal includes a received synchronization signal (402).”).

Claim(s) 11 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 9,986,521, “Xiao”) in view of Pu (US 2017/0054538) and further in view of Ibrahim et al. (US 2016/0094373, “Ibrahim”).
Examiner’s note: in what follows, references are drawn to Xiao unless otherwise mentioned.
Regarding claim 11, it is noted that while disclosing detecting a PSS, Xiao does not specifically teach about a technique of sliding window for correlation. It, however, had been known before the effective filing date as shown by Ibrahim as follows;
the method of claim 1, 
wherein detecting the synchronized PSS sequence by analyzing the plurality of peak correlation values based on the sliding window method comprises: 

wherein the sliding window is a window comprising a predefined number of PSS instances (aforementioned [Ibrahim, 0083 and Fig. 16], and [Ibrahim, 0083] “which sliding window may be determined responsive to information from a delayed correlator including an initial estimate and a search range.”); 
determining whether the synchronized PSS sequence is detected based on the plurality of peak correlation values within the respective size value of the sliding window ([Ibrahim, 0083 and Fig. 16] “which sliding window may be determined responsive to information from a delayed correlator including an initial estimate and a search range.”); and 
performing at least one action recursively until the detection of the synchronized PSS sequence ([Ibrahim, 0083 and Fig. 16] “A folding operation is then performed wherein, for a select interval of symbols around the maximum peak for each index assumed to be the maximum, subintervals of a specific length (e.g., one symbol length each) are added together (block 1608)”), if the synchronized PSS sequence is not detected within the respective size value of the sliding window ([Ibrahim, 0083 and Fig. 16] “whereby a plurality of folded-correlation windows (e.g., K windows) are obtained (block 1610). A maximization operation is performed to detect the most likely window index (block 1612).”), 

shifting the sliding window by discarding a first PSS instance of the predefined number of PSS instances that are included in the sliding window ([Ibrahim, Fig. 16] aforementioned [Ibrahim, 0083] for Steps 1608 and 1610.), and 
considering the predefined number of PSS instances from a remaining number of PSS instances (This alternative is not examined.); and 
determining whether the synchronized PSS sequence is detected in the shifted sliding window ([Ibrahim, Fig. 16] Step 1614 “Within the detected window, the index with the maximum correlation is selected …”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xiao's features by using the features of Ibrahim in order to provide robustness against crowed wireless communication environments such that “the design of a preamble structure that can be efficiently used to perform initial receiver synchronization” [Ibrahim, 0007].

Regarding claim 13, the method of claim 11, wherein the size value of the sliding window is defined using at least one parameter ([Ibrahim, 0083] “a received signal stream is cross-correlated with a known preamble sequence (e.g., a legacy preamble), by using a sliding window that moves over the received signal stream a fixed number of samples at a time (e.g., one sample at a time”) and the machine learning ([Ibrahim, 0060] “the coherent mode uses coherent modulation schemes that requires channel estimation be done in a more adaptive manner.”).

Claim(s) 19 rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (US 9,986,521, “Xiao”) in view of Shin et al. (US 2017/0223648, “Shin”).
Examiner’s note: in what follows, references are drawn to Xiao unless otherwise mentioned. 
Regarding claim 19, a method to detect a synchronized primary synchronization signal (PSS) sequence in a device, the method comprising: 
receiving a synchronization signal ([Col. 10; lines 50-53 and Fig. 4] “User equipment 300 may execute process 400 by receiving, at a receiver, a signal from a transmitter wherein the signal includes a received synchronization signal (402).”) including a PSS sequence ([Col. 11; lines 7-8 and Fig. 4] “a received signal may include a primary synchronization signal”); 
determining a plurality of peak correlation values by correlating a plurality of predefined PSS sequences with time-shifted variants of the received synchronization signal ([Col. 11; lines 20-23 and Fig. 4] “User equipment 300 computes the cross-correlation between the received signal ym[n] and each of the plurality of candidate synchronization signals dp[n] to obtain the plurality of correlation signals cm,p[n].”, and [Col. 11; lines 15-20 and Fig. 4] “the time coordinate of the correlation signal corresponds to a temporal offset between the signals ym[n] and dp[n], and the amplitude of the correlation signal corresponds to a similarity between the signals ym[n] and a version of dp[n] shifted by the temporal offset.” Note that time-shifted received synchronization signal will be discussed in view of Shin.); 
determining a maximum peak correlation value corresponding to a predefined PSS sequence among the plurality of peak correlation values corresponding to the plurality of predefined PSS sequences ([Col. 14; lines 23-29] “If the candidate synchronization signal counter p is equal to the total number of candidate synchronization signals P, synchronization circuitry 330 selects a maximum cross-correlation score from all cross-correlation scores (622) and selects a candidate synchronization signal that corresponds to the maximum cross-correlation score (624).”); 
updating a counter value of the predefined PSS sequence, if the maximum peak correlation value is greater than a predefined peak threshold value ([Col. 14; lines 9-18] “Synchronization circuitry 330 executes process 600 by initializing a candidate synchronization signal counter p (602), selecting the pth candidate synchronization signal (604), multiplying: the received signal and the pth candidate synchronization signal (606), converting the product to a time domain to obtain the pth cross-correlation signal (608), evaluating a pth cross-correlation score (610), storing the pth cross-correlation score SP (612), and testing if the pth cross-correlation score SP is greater than a threshold (614).”); and 
selecting the predefined PSS sequence as the synchronized PSS sequence, when the updated counter value is greater than a predefined counter threshold value ([Col. 14; lines 18-20] “If SP is greater than the threshold, synchronization circuitry 330 selects the pth candidate synchronization signal (620).”).
It is noted that while disclosing detecting a PSS, Xiao does not specifically teach about time offset of the received PSS. It, however, had been known before the effective filing date as shown by Shin as follows;
time-shifted variants of the received synchronization signal ([Shin, 0252 and Fig. 21] “In step, S2105, a terminal selects a target frequency and time with a narrow gap. Here, the target frequency and time may mean the frequency offset value and the time offset value that are going to be applied to a received signal to calculate the cross correlation value with a reference signal for a primary synchronization signal (PSS).”).
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Xiao's features by using the features of Shin in order to be robust for explosive growth of high data rate and increased traffic such that “a method for estimating a frequency offset and a time offset by performing a symbol-level differentiation for a received signal, performing a symbol-level differentiation for a reference signal of the predefined synchronization signal and calculating a cross correlation value” [Shin, 0010].

Allowable Subject Matter
Claims 3-10, 12, 14-15 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claims contain the following underlined features which, when combined with other features of the claim, prior art of record failed to anticipate or render obvious before the effective filing date of the instant application was filed:

3. The method of claim 1, 
wherein detecting the synchronized PSS sequence by analyzing the plurality of peak correlation values based on the probability detection values comprises: 

updating a sequence counter of the predefined PSS sequence, if the associated maximum peak correlation is greater than a predefined peak threshold value, 
wherein the predefined peak threshold value is predefined for each BS based on different frequency operations and different path loss models, and 
wherein the predefined peak threshold value is predefined with at least one random value, and is dynamically varied based on at least one parameter; 
updating a fraction counter of the predefined PSS sequence based on updating the sequence counter; 
comparing the sequence counter with a predefined counter threshold and comparing a received number of PSS instances in the received synchronization signal with a predefined number of PSS instances; 
comparing the fraction counter with a predefined probability detection value, if the sequence counter is less than the predefined counter threshold and the received number of PSS instances is less than the predefined number of PSS instances; and 
detecting the predefined PSS sequence as the synchronized PSS sequence, if the fraction counter is greater than or equal to the predefined probability detection value.

12. The method of claim 11, 
wherein determining whether the synchronized PSS sequence is detected within the respective size value of the sliding window comprises: 
determining a predefined PSS sequence associated with a maximum peak correlation value among the plurality of predefined PSS sequences associated with the plurality of peak correlation values; 
updating a sequence counter value of the predefined PSS sequence, if the associated maximum peak correlation value is greater than a predefined peak threshold value; 
comparing a received number of PSS instances with the predefined number of PSS instances for the sliding window; 
comparing the sequence counter value with a predefined counter threshold, if the received number of PSS instances is less than the predetermined number of PSS instances for the sliding window;
determining that the synchronized PSS sequence is detected in the sliding window, if the sequence counter is greater than or equal to the predefined counter threshold value, 
wherein a corresponding predefined PSS sequence is detected as the synchronized PSS sequence; and 
determining that the synchronized PSS sequence is not detected in the sliding window, if the received number of PSS instances is greater than or equal to the predefined number of PSS instances for the sliding window.

14. The method of claim 1, 
wherein detecting the synchronized PSS sequence by analyzing the plurality of peak correlation values based on the weight assignments comprises: 
determining a predefined PSS sequence associated with a maximum peak correlation value among the plurality of predefined PSS sequences associated with the plurality of peak correlation values; 
assigning at least one weight to the predefined PSS sequence if the associated maximum peak value is greater than a predefined peak threshold value; 
comparing the at least one weight assigned to the predefined PSS sequence with a weight threshold; and 
detecting the predefined PSS sequence as the synchronized PSS sequence, if the at least one weight is greater than the weight threshold.


16. The method of claim 1, 
wherein detecting the PSS sequence by analyzing the plurality of peak correlation values based on the rewarding-based method comprises: 
determining a predefined PSS sequence associated with a maximum peak correlation value among the plurality of pre-defined PSS sequences associated with the plurality of peak correlation values; 
updating an index counter of the predefined PSS sequence based on a reliability and renewal process, if the associated maximum peak correlation value is greater than a predefined peak threshold value; 
determining a total value of the index counter by adding values of the index counter of the predefined PSS sequence; 
comparing the total value of the index counter with a counter threshold; and 
detecting the predefined PSS sequence as the synchronized PSS sequence, if the total value of the index counter is greater than the counter threshold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on 7:30a~5:00p.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Examiner, Art Unit 2411